Title: To Thomas Jefferson from John Haskell, 29 October 1804
From: Haskell, John
To: Jefferson, Thomas


               

                  
                     May it Please your Exelency. Sir
                  
                  Portland 29th. Oct. 1804—
               
               your Illustreaus Name is Reverenced as A Savior of the Civil & Religious Liberties So Dearly Bought by the Ancestors of this Nation (& I might but Justly add Restorer of the Peoples Rights) Your Unbounded Inclinations To Serve the Nation for the Good and Happiness of Each & Every Individual has Gained you in them this fond Esteem in all our minds that had you withdrawn Yourself from the Fatiuges of Public Life it Would have Been A Loss So Severly Felt by the Nation at Large that it Never Could have Enjoyed that Happiness again that it has for 4 years Past and may thy Life be Continued for A Blessing to the people that wish to Enjoy Eaqual Rights without which no People can Enjoy Liberty. And the gratest Benifit that your Servant Who now Writes (or the People for I am One) can ask of you is that you would Still do that which may in the End Secure unto us the Long Continuance of them.—The People (I Beleive) are Convinced that you have Sir A Real Pleasur in finding out & following the Voice of the People & will through Life be Faithful to their Cause & Sincerely follow the Voice of the people, as being the Voice of God & When you Destinctly hear it Obey it as A Devine Call, with Spirit & Alacrity fearless of Every Consequence.—I Cant But Congratulate the people in general that we are Blessed with your Exelency for our Cheif Magestrate of this Nation.—Let their be A Comparison made of the Differance Between Mr. Jefferson’s Administration and that of Mr. Adams’s Administration the System of Pollicy Pursued by Mr. Adams was Narrow Selfish & Local, While that of Mr. Jefferson was Broad Liberal & National.—
               The former Flattered the People without Promoting their Intrest.—
               The Latter has Consulted Good & Happiness of the people.—
               The former Presided Over A Party & Devoted himself to their Views.
               The Latter Presides Over A Nation & Promotes the happiness of all
               The Former Commenced his Career with Hipocrisy & has Pursued it With Oppression.—
               the Latter’s Professions Were frank open & Sincere & allways Supported by his Actions.—
               The Former Employed Pens to Defame the Beloved & To Dishonor the Venerated.—
               The Latter Stood upon his Merit Sheilded by his honor
               The former Talked to the people of National Honor & Wasted their money Profusely & Unwarrantably & made War on A Nation which Under the Present Administration is Pacific & Amicable. the former did Establish A System of Monarchy & Corruption & Encourage a horde of Informers to the Destruction of that Confidence so Necessary to the Existence of Republican Government—He has through his Favorites Prospered & himself has Sanctioned A Law Vesting himself with Absolute & Uncontrolable power over all People which Sought this Country for the Sake of Liberty.—In fine his 4 years Administration have Exhibited A Disposition to Overthrow that fair Fabrick of Freedom which was Established by the United Voice of United America & nothing But Time was Wanting To Complete its Destruction.—But as Mr. Adams had had the Assistance of So many Pens & A Vast Number more Tongues & they all Expected their Reward According to the aid they had Given their was no Way To make Compensation But by Giving Offices With Large Salliries after all the Offices Was filled their was A Grait Number yet To Satisfy how was this To be Done here was A Remedy found at Once Create A Host of New Gudges & Other Subordinate Offices after this was Done their Remained yet Hundreds not yet Satisfied how Were these To be paid for their Barking Raise A Standing Army their is no need of this Army & no money To pay it Never mind their is so many that must have Offices & their must be ways Contrived To pay them an Army of Officers was Raised, But no Soldiers was Wanting.—how are they to be paid, Raise A Direct Tax & Stamp Act will make Roome for more Officers by this Time all the yelpers was Nearly put into Office with Good Salliries Except A few of minor Consideration was yet Standing Gaping for Somthing What To do with these was not yet found out at Last after finding their was no more Ways To make Room for them in Office it was Concluded to Debetize the whole of the Remainder at one Dash if their was no Employ Let them have A Name nothing more.—What have the Fedralists to Say in his Behalf they Say with Triumph, is not the Country in Prosperity—Certainly it is,—are not the people at Ease, True they are,—Is any Oppression felt, none at all,—Miserable Defenders to Boast that he has not Destroyed in 4 Short years the whole System of Public happiness,—Alarmed by this Procedure was it Possible to think that they would now Wait till Ruined Before they Attempted Redress by placing A man in the Chair of State Whome the People had more Confidence in & this man Whom the People knew by his Long tryed Services. Sir we Expected When you Came into Office that you Would Brighten the  Prosperity by Lessening Our Burdens by Dissipating the  of Oppression that Bore hard on our Shoulders We have not been Disappointed.—For you Never Gave Rest To Your Feet, nor Slumber to your Eyeleds Till you Repealed Stamp Act Sedition Law & Allien Law three acts of Oppression Likewise the Act Authorising Useless Gudges & their Subordinates & Disband the Standing Army of Officers by doing this you Saved the Credit of the Nation—Direct Tax & Other Useless & Expensive & Burdensom Taxes Repealed. & Those Burdens which Served To Agrandize the few & Oppress the Nation at Large are Taken of & the people freed of their Burdens—National Debt paid & National Expences Reduced National Credit Revived.—Now Truly may the People Say all with One Voice that the Country Prospers the People are at Ease & their is no Oppression in the Land & Strangers are Welcom To Come & Enjoy Freedom with us—At this Time I Shall add no more; But may God multiply his Blessings on your Person & Family, & Give Successes To Your Intentions for the Good of our Nation, & of his People in the World.—So Prays honorable Sir your most Sincere, & 
               humble Servant—
               
                  
                     John Haskell
                  
               
               
                  PS Their is A Sett of Men that Oppress the Labouring & Poor Class of Citizens, as yet their is no Notice Taken To Restrain them these are the Lawyers of our County Courts, the Highest Fee Allowed them is Two Dollars fifty Cents, yet they Boldly Demand & Receive, Ten Times their Legal Fees.—This is Oppressing A Class of Citizens that are Generally Poor & are not able To pay their Small Contracts.—The Law made to Regulate their Fees are not Sufficiently Severe to Restrain Such Sampsons So Dangerously Combined.—they Acumelate Fortunes in A few years after they Begin to Practice in their Proffession & they do it by Taking Bread from the Children of the Poor Labouror.—I think this is Oppression & Ought To be Taken into Consideration—Can you in your Wisdom Devise A Way To Ease the People of this Oppression by Recommending To Congress A Law To be made To Restrain those Repatious Fedralists your Gratest Opposers they by their Wealth & Popularity have Gained To Grait an Assendency over the Common People if they were Brot A Little more To an Equal Standing with their fellow Citizens this part of the Country would not be So Scandelously Opposed To our happy Administration of Goverment.—Sir if you want A Collector of Revenue at any place Where the Incom would Support A Small Family I Should be Proud to Acknowledge your Patronage.—if it would not be intruding To much on your Time It would be A Grait addition to my happiness To Receive A Line From your Honnor.—
                  I am Sir With Constant Atchment your most Sincere Freind & Servt.
               
               
                  
                     John Haskell
                  
               
            